SOBELOFF, Chief Judge
(dissenting).
While I accept the statement of the basic facts, it is not at all clear to me that the claims raised by the plaintiffs are non-justiciable. I would reverse and remand the cases to the District Court for a full inquiry at which the plaintiffs should be afforded the representation of counsel.
The initial and central mistake, as I see it, was the failure to appoint counsel. One can appreciate the District Judge’s sense of urgency and his fear that if the hearing were delayed for the appointment of counsel the fast season of Ramadan would have lapsed. While the press of time warranted disposing of the petition for a temporary restraining order before the appointment of counsel, it did not justify final disposition of the complaints before making provision for the capable professional representation of the plaintiffs in a full hearing on the merits.*
The majority rests its decision on the altogether correct principles that “except in extreme cases, the courts will not interfere with the conduct of a prison, with the enforcement of its rules and regulations, or its discipline” and that “[1] awful incarceration brings about the necessary withdrawal or limitation of many privileges and rights, a retraction justified by the considerations underlying our penal system.” [Price v. Johnston, 334 U.S. 266, 285, 68 S.Ct. 1049, 92 L.Ed. 1356 (1948).) Having laid this sound foundation, the majority then notes that in their original petitions the plaintiffs merely sought to have the District Court enforce an agreement between the prison authorities and their minister. The opinion then declares that this is a matter of internal prison administration not arising to the level of a possible deprivation of constitutional right and therefore is subject to the “accepted rule of noninterference with prison administration.” Observing that “[tjhere is no charge here of discrimination against the plaintiffs by way of interference with the practice of their religious beliefs * * * ” the court nevertheless continues by way of obiter (Lictwm to say that the plaintiffs could not prevail even had they charged religious discrimination or interference. Taking this view, that no justiciable claims are involved, the majority treats the failure to appoint *492counsel as no violation of the plaintiffs’ rights.
However, it appears from a careful consideration of the complaints that in the background of the alleged agreement is the concept of religious freedom. The plaintiffs made sufficient allegations to raise whatever First Amendment claims they may have, and these legally untrained persons should not be foreclosed from an adjudication of such claims because, in drafting their papers, they specifically spoke only of the agreement which, understandably, was uppermost in their minds. They should not be barred by a strict reading of their pleadings from any relief to which they could show themselves to be entitled in a hearing in which they would have proper representation. See Roberts v. Pegelow, 313 F.2d 548, 549-550 (4th Cir. 1963); Lee v. Hodges, 321 F.2d 480 (4th Cir. 1963). Giving their complaints a reasonably liberal reading, as we should, it is clear that they have stated claims upon which relief could be granted. Sewell v. Pege-low, 291 F.2d 196 (4th Cir. 1961); see Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957); Thompson v. Brotherhood of Sleeping Car Porters, 316 F.2d 191 (4th Cir. March 25, 1963); Lee v. Hodges, 321 F.2d 480 (4th Cir. 1963). Thus we necessarily return to what is for me the controlling question: Could it be expected, under the requirements of due process, that these plaintiffs, appearing without counsel, would obtain a procedurally fair adjudication of their rights ?
In the first place, there is the abstract legal issue as to whether, and if so how far, the enjoyment of religious freedom, which is guaranteed by the First Amendment, may be circumscribed for prison inmates. To raise and effectively to present this important issue competent professional advocacy is required. Secondly, this need arises even before the actual hearing of a complaint. In fact, before a complaint can be formulated the skill of a lawyer is indispensable to conduct a proper investigation and examination of the relevant facts. The pertinent facts relate to the peculiar dietary restrictions of the plaintiffs’ religion, with which the court could not be prepared to deal without extensive pre-trial preparation of counsel. The same is true of the facts pertaining to the functioning of the prison kitchen. Only after proper investigation and ascertainment of all such information could the court undertake to consider to what extent there may be a balancing of the plaintiffs’ religious rights against administrative necessity or convenience. Such determination should not be made upon ad hoc presumptions.
It is significant that the prison officials obviously considered the plaintiffs’ requests not wholly unreasonable. They did shift the major meal from midday to evening; they did delay the evening meal until after dark; they did serve the morning meal before daybreak. The officials, however, relied upon the Naval Observatory determinations of the occurrence of sunrise and sunset. The plaintiffs, on the other hand, insisted upon a religious test established in their holy book, the Koran. To those who are not versed in their ritualistic requirements the distinction may appear foolish; but the same may be said of the fasts and feasts and many other religious practices of more traditional denominations. The actual time difference in the application of the two standards is likely not great, presenting no significant administrative complications. But to the plaintiffs the religious significance of that slight difference may well be critical. A full adversary proceeding would be necessary for a proper understanding and determination of whether the plaintiffs’ additional demands are entitled to deference.

 It seems to me obvious error to dismiss the complaints as moot, on January 3, 1963, on the ground that the month of Ramadan in 1962 had lapsed. Since Ramadan will arrive each year and there is no indication that the cause for the plaintiffs’ complaints will be removed, it is clear that, under the Supreme Court’s latest pronouncement on the question of mootness, this cause was not moot. Division 1287, Amalgamated Ass’n of Street Ry. etc. Employees v. Missouri, 83 S.Ct. 1657.